[Cite as Cook v. Kramer, 2022-Ohio-3422.]



             IN THE COURT OF APPEALS OF OHIO
                            SEVENTH APPELLATE DISTRICT
                                JEFFERSON COUNTY

                                            ROBERT COOK,

                                            Plaintiff-Appellee,

                                                    v.

                                 JULIA KRAMER fka COOK,

                                      Defendant-Appellant.


                       OPINION AND JUDGMENT ENTRY
                                        Case No. 21 JE 0026


                                   Civil Appeal from the
                      Court of Common Pleas of Jefferson County, Ohio
                                   Case No. 18 DR 348

                                        BEFORE:
                 Cheryl L. Waite, Gene Donofrio, David A. D’Apolito, Judges.


                                        JUDGMENT:
                                          Reversed.
                             Judgment Entered in favor of Appellant.


Atty. Francesca T. Carinci, Carinci Law Office, 100 North Fourth Street, Suite 904-911,
Sinclair Building, Steubenville, Ohio 43952, for Plaintiff-Appellee

Atty. Elgine Heceta McArdle, McArdle Law Office, 2139 Market Street, Wheeling, West
Virginia 26003, for Defendant-Appellant.



                                    Dated: September 20, 2022
                                                                                         –2–


WAITE, J.



       {¶1}   Appellant Julia Kramer (formally known as Julia Cook) appeals a

September 20, 2021 judgment entry of the Jefferson County Court of Common Pleas

granting Appellee Robert Cook’s motion for reallocation of parental rights. Appellant

argues that each of the professional witnesses at the hearing opined that the custody

arrangement should not change based on the sole incident at issue. Appellant also

argues that the court improperly relied on outside knowledge when rendering its decision

in this matter. For the reasons provided, Appellant’s arguments have merit and the

judgment of the trial court is reversed and judgment is entered in favor of Appellant.

                              Factual and Procedural History

       {¶2}   The parties divorced after approximately two years of marriage.            The

marriage produced one child (“the Child”) who was born on July 18, 2018 and at the time

of the instant proceedings was approximately twenty months old. Appellee announced

his intent to seek a divorce when the Child was approximately thirteen weeks old.

Because the divorce itself is not at issue, it will not be addressed at length. At issue is

the trial court’s change as to the residential parent of the Child. Certain aspects of the

divorce relevant to only this issue will be briefly addressed.

       {¶3}   During the divorce proceedings, both parties sought to become named as

the Child’s residential parent. At one point, Appellee sought sole custody, however, he

abandoned his attempts and later allowed Appellant to serve as residential parent.

       {¶4}   On March 19, 2020, Appellee filed a motion for contempt/motion for

reallocation of parental rights/motion and an ex parte order to resume parenting time.




Case No. 21 JE 0026
                                                                                       –3–


Appellee also filed a motion seeking reimbursement of medical costs. At the time these

motions were filed, the divorce decree designating Appellant as residential parent had not

yet been signed due to certain issues outside of the control of the parties. The decree

was not formally entered until four days later, on March 23, 2020.

       {¶5}   The ex parte motion was based on Appellant temporarily withholding

parenting time from Appellee after an incident where the Child received injuries while in

the care of Appellee and his family, as later discussed. Appellant made the decision to

temporarily withhold parenting time based on counsel’s advice. The court granted the ex

parte motion to resume parenting time.

       {¶6}   Appellee filed numerous additional motions in this matter which were all

voluntarily dismissed at different stages. It does not appear that any of these were

custody related motions.      After Appellee dismissed his various motions, the sole

remaining issue before the trial court was his motion for reallocation of parental rights.

The court held a three-day hearing on this motion where the following witnesses testified:

Appellant, Appellee, Appellee’s mother and father, Sgt. Wes Crawford (Steubenville

Police Department), Chief Deputy Susan Bell (Jefferson County Sheriff’s Department),

Glenda Jones (Jefferson County Children’s Services), Michelle Santin (Jefferson County

Children’s Services), JoAnne Mulrooney, Guardian Ad Litem Craig Allen, Dr. Philip

Nawrocki, and Dr. Edward Baker.

       {¶7}   While both parties presented evidence regarding their numerous

disagreements and grievances, Appellee’s motion was based on one specific incident.

That incident occurred on March 16, 2020 when Appellee’s father was to return the Child

to Appellant following visitation. Appellee’s father brought the Child to the parking lot of




Case No. 21 JE 0026
                                                                                      –4–


a Bob Evans Restaurant located in Steubenville where Appellant was waiting to pick up

the Child. When Appellant placed the Child in his car seat, she noticed a long, dark red

line across the Child’s upper neck. Appellee’s father had already left the parking lot, but

Appellant was concerned about this injury and sent a text message to Appellee asking

what had happened to the Child’s neck. Appellee immediately responded to her text but

did not acknowledge or attempt to answer her question. Instead, he asked Appellant if

he would get the Child the next day, which was not his scheduled day according to the

custody agreement.

       {¶8}   Receiving no explanation and concerned about a possible neck injury,

Appellant called emergency services but could not remember if she called 911 or the

police department. (Trial Tr., p. 614.) Sgt. Crawford arrived at the parking lot and

examined the Child. Sgt. Crawford did not believe that the injury was serious but told

Appellant that it would “not be a bad idea” to get him checked medically. He told Appellant

that she could follow up with Det. Jarvis of the juvenile division.

       {¶9}   According to Appellant’s testimony, she followed Sgt. Crawford’s advice

and sought medical services.        She first took the Child to a medical clinic called

“MedExpress.” The Child was examined by Chad Bauman (also called Bowman in the

record) who opined that the Child should be taken to an emergency room. Appellant

testified that she did not want to overreact, so she took the Child to her friend, JoAnne

Mulrooney. Mulrooney was described by both parties as a highly respected local nurse

who had recently retired.

       {¶10} Mulrooney testified that she noticed the neck injury before Appellant even

began talking and was immediately concerned that the injury, which she described as




Case No. 21 JE 0026
                                                                                       –5–


similar to a “ligature mark,” could pose harm to the Child either immediately or in the

future. (Trial Tr., p. 87.) Mulrooney was also concerned because there was a significant

amount of dried mucus in the Child’s nose and on his cheeks and a significant amount of

dog hair matted in the mucus and sticking out of the Child’s pacifier. Mulrooney also

believed the Child should be seen at an emergency room and called her friend, Dr. John

Columbus, to ask his opinion. Dr. Columbus, who is an attending physician at Trinity

Hospital, recommended that Appellant bring the Child to the emergency room.

       {¶11} Based on Dr. Columbus’ advice, Appellant took the Child to Trinity Hospital

Emergency Room. While at Trinity, Dr. Columbus did not examine or interact with the

Child. Instead, a resident named Dr. Lee Gillespie and a supervising physician named

Dr. Nawrocki conducted the examination. There is no evidence that Dr. Columbus spoke

to either attending physician at any point and there is no evidence that Appellant

previously knew either emergency room physician.

       {¶12} Dr. Nawrocki testified that he and Dr. Gillespie made the decision to transfer

the Child to the University of Pittsburgh Medical Center (“UPMC”) “due to concern for

possible blunt vasculature.” (Trial Tr., p. 433.) Dr. Nawrocki specifically denied that

Appellant influenced his decision in any way and insisted that his decision was based on

the “potential for serious injury, given the injury pattern, that was the reason they were

referred.” (Trial Tr., p. 442.) He further expressed his concern that “that’s just not an

injury -- an accidental injury pattern that I have ever seen or that I’ve heard of in a one-

year-old.” (Trial Tr., p. 447.)

       {¶13} At the direction of Dr. Nawrocki, the Child was taken by ambulance to

UPMC. Appellant had asked to take the Child herself, but was informed that he needed




Case No. 21 JE 0026
                                                                                     –6–


to be transported by ambulance due to concerns that the injury may affect his airway.

Appellant also was not permitted to accompany the Child in the ambulance and had to

follow behind in her vehicle.

       {¶14} None of the medical providers from UPMC testified, however, these medical

records were admitted into evidence. A UPMC report provided the diagnosis which was

a “superficial linear abrasion across anterior neck.” (Plaintiff’s Exh. 10.) A medical

document from UPMC noted that the abrasion measured between 6-8 cm (2.382 inches-

3.15 inches). The report also noted that the depth of the “punctate” was 1mm. The report

noted there were two smaller red abrasions underneath the main abrasion and abrasions

to the Child’s knuckles.

       {¶15} These reports make reference to claims of prior domestic abuse involving

Appellant and Appellee.     The record is somewhat unclear as to this reference, but

Appellant testified at the hearing that she clarified to UPMC that the alleged domestic

abuse was “not physical.” (Trial Tr., p. 675.)

       {¶16} UPMC did not release the Child until the early hours of the next morning, so

Appellant did not arrive back home until approximately 6:00 a.m. (Trial Tr., pp. 675-676.)

As a result, Appellee did not get visitation with the Child on that day as he had wished.

The record contains evidence that the parties texted back and forth. Appellee did not

inform Appellant whether he knew the cause of the injury but downplayed its seriousness,

referring to the injury as mere “scratches.” Appellant then informed Appellee that he

would not see the Child until some explanation for the cause of the injury was provided,

based on advice from her attorney. The record reflects that UPMC reported the Child’s

injury to authorities for investigation based on the potential for child abuse.




Case No. 21 JE 0026
                                                                                       –7–


       {¶17} Appellant’s counsel sent Appellee’s counsel a letter stating: “When my

client picked [the Child] up from visitation with his father on March 16 th, 2020, she

discovered injuries that were not there when she dropped him off. She has attempted to

get an explanation from [Appellee] but he has refused to explain how the injuries occurred.

Please obtain an explanation from your client as this would greatly assist in decisions

made going forward.” (Def. Exh. 2.) Appellee’s counsel did not respond to this letter,

opting instead to file a motion for reallocation of parental rights and seeking an ex parte

order restoring parenting time.

       {¶18} On September 20, 2021, the trial court issued a judgment entry granting

Appellee’s motion for reallocation. It is from this entry that Appellant timely appeals.

                            ASSIGNMENT OF ERROR NO. 1


       The evidence presented at trial was insufficient to warrant a modification of

       custody.


                            ASSIGNMENT OF ERROR NO. 2


       The court improperly substituted its own personal knowledge, outside of the

       evidence presented at trial, to issue a ruling on the merits of the case.


       {¶19} In Appellant’s first assignment of error, she argues that the evidence

presented at the hearing did not warrant a change in the designation of residential parent.

Appellant argues that she withheld parenting time for only a limited period while awaiting

a response from Appellee’s counsel.         Appellant points out that Appellee himself

acknowledged that she had never withheld parenting time on any other occasion and had




Case No. 21 JE 0026
                                                                                        –8–


never made an allegation of abuse against him. Appellant urges that each medical facility

believed the Child should receive further medical attention based on the injury pattern

and the lack of explanation regarding the cause and that she merely followed the medical

advice given to her throughout the process. Appellant explains that it was UPMC that

reported an incident of potential abuse to Children’s Services.

       {¶20} In her second assignment of error, Appellant contends that the court

improperly considered its personal knowledge of her former employment as a local news

reporter and construed this as evidence that Appellant somehow knew that her actions

would cause a child abuse investigation to be instituted against Appellee and that she

used this knowledge to actually and improperly cause such an investigation.

       {¶21} In response to the first assignment of error, Appellee focuses his argument

on the deference afforded to a trial court. As to the second assignment of error, Appellee

asserts that the record demonstrates Appellant was formally a local news reporter and it

is “generally known what reporters do for a living.” (Appellee’s Brf., p. 14.)

       {¶22} If a trial court's decision regarding the custody of a child is supported by

competent and credible evidence, it will not be reversed absent an abuse of discretion.

Bechtol v. Bechtol, 49 Ohio St.3d 21, 550 N.E.2d 178 (1990), syllabus; Rohrbaugh v.

Rohrbaugh, 136 Ohio App.3d 599, 603, 737 N.E.2d 551 (7th Dist. 2000).

       {¶23} A trial court has broad discretionary powers in child custody proceedings,

and a reviewing court should give the trial court’s decision a great deal of respect in light

of the gravity of the proceedings and the impact that a custody determination has on the

parties involved. Reynolds v. Goll, 75 Ohio St.3d 121, 124, 661 N.E.2d 1008 (1996);

Trickey v. Trickey, 158 Ohio St. 9, 13, 106 N.E.2d 772 (1952). R.C. 3109.04 provides a




Case No. 21 JE 0026
                                                                                           –9–


guide to a trial court's use of discretion during a custody modification proceeding. Miller

v. Miller, 37 Ohio St.3d 71, 74, 523 N.E.2d 846 (1988).

       {¶24} Pursuant to R.C. 3109.04(E)(1)(a):


       The court shall not modify a prior decree allocating parental rights and

       responsibilities for the care of children unless it finds, based on facts that

       have arisen since the prior decree or that were unknown to the court at the

       time of the prior decree, that a change has occurred in the circumstances

       of the child, the child's residential parent, or either of the parents subject to

       a shared parenting decree, and that the modification is necessary to serve

       the best interest of the child. In applying these standards, the court shall

       retain the residential parent designated by the prior decree or the prior

       shared parenting decree, unless a modification is in the best interest of the

       child and one of the following applies:


       ***


       (iii) The harm likely to be caused by a change of environment is outweighed

       by the advantages of the change of environment to the child.


       {¶25} When determining a child's best interest, the court shall consider all relevant

factors, including:


       (a) The wishes of the child's parents regarding the child's care;




Case No. 21 JE 0026
                                                                                      – 10 –


      (b) If the court has interviewed the child in chambers pursuant to division

      (B) of this section regarding the child's wishes and concerns as to the

      allocation of parental rights and responsibilities concerning the child, the

      wishes and concerns of the child, as expressed to the court;


      (c) The child's interaction and interrelationship with the child's parents,

      siblings, and any other person who may significantly affect the child's best

      interest;


      (d) The child's adjustment to the child's home, school, and community;


      (e) The mental and physical health of all persons involved in the situation;


      (f) The parent more likely to honor and facilitate court-approved parenting

      time rights or visitation and companionship rights;


      (g) Whether either parent has failed to make all child support payments,

      including all arrearages that are required of that parent pursuant to a child

      support order under which that parent is an obligor;


      (h) Whether either parent or any member of the household of either parent

      previously has [ever been convicted of certain offenses or had a child

      adjudicated abused or neglected];


      (i) Whether the residential parent or one of the parents subject to a shared

      parenting decree has continuously and willfully denied the other parent's

      right to parenting time in accordance with an order of the court;



Case No. 21 JE 0026
                                                                                      – 11 –


       (j) Whether either parent has established a residence, or is planning to

       establish a residence, outside this state.


R.C. 3109.04(F).

       {¶26} Again, the sole incident relevant to this proceeding involves the injury to the

Child’s neck. While Appellee argues that this action also involved issues he raised in a

contempt motion, those claims were voluntarily dismissed, thus any allegations raised in

that motion may not be considered. We note that both parties introduced evidence of

various altercations, arguments, and disagreements between them, most of which are not

new to the parties. The record shows that these parties have a long and contentious

history, with instances of name-calling and bad behavior on the part of both Appellee and

Appellant. Regardless, this evidence is also not relevant, as the motion for reallocation

of parental rights was limited to the incident beginning with the injury to the Child’s neck.

In any event, this extraneous evidence reveals what is abundantly obvious: the parties

do not have an amicable relationship and do not effectively communicate.

       {¶27} Our analysis is driven solely by the following question: were Appellant’s

actions as they relate to the incident involving the Child’s injury sufficient to demonstrate

a change in circumstances? This record reflects no such change in circumstances.

       {¶28} The timeline of the events regarding the incident is critical to this analysis.

The incident began when Appellee’s father delivered the Child to Appellant following

Appellee’s visitation. Appellee’s father claimed at the hearing that the Child was clean

and had no visible signs of injury on his body at the time of the exchange. However, a

photograph of the Child that Appellant texted to Appellee only moments after this

exchange reveals a dark red abrasion across more than half the length of the Child’s



Case No. 21 JE 0026
                                                                                     – 12 –


upper neck, with smaller abrasions branching off of it. This photograph was admitted into

evidence.

       {¶29} Contrary to Appellee’s assertion at oral argument, the photograph also

depicts a significant amount of dried mucus, which almost completely plugged the Child’s

nose, underneath his nose, and on his cheeks. Small hairs that appear to be dog hair

were matted in the mucus and were also sticking out of the Child’s pacifier, which was

inside his mouth. Apparently, Appellee has a K9 dog and trains other dogs as a side

business.

       {¶30} Despite Appellee’s father’s testimony, based on the time the Child was

returned to Appellant and the time of her photo and text, these injuries could not have

been suffered in the moments between the exchange and Appellant’s text message to

Appellee. The Child is not in any apparent distress in the photograph, as would be

expected with a Child who had just received an abrasion across his neck. Further, the

mucus was dried and the dog hair was matted within the mucus, making it impossible for

Appellant to have caused this state. Whether Appellee’s father knew of the abrasion or

had seen it before returning the Child to Appellant, the record reveals the Child was

returned to Appellant with an obvious injury and unclean.

       {¶31} The photograph depicts what a reasonable person would describe as an

injury to a delicate area of the body, and troubling conditions are seen on the mouth and

nose area of the Child. The parties agree the Child suffers from asthma. While the trial

court’s judgment entry states that it is unclear whether the Child has asthma, both parties

clearly testified that he has been diagnosed with asthma, receives breathing treatments,




Case No. 21 JE 0026
                                                                                       – 13 –


and has an inhaler at both residences.          This fact was also established during the

underlying divorce proceedings.

          {¶32} Appellant texted Appellee and requested an explanation of the cause of the

injury.    Appellee testified he refused to respond to Appellant’s request because he

claimed that any response by him would have triggered an argument. It is clear that

Appellant was concerned by the injury and her concerns are validated by the photo. While

Appellant could have been more cordial in her text, she requested that Appellee explain

the origin or at least tell her that he did not know how the injury occurred. Instead, he

ignored Appellant’s request and responded by asking if he would get visitation with the

Child the next day, a day that he was apparently expected but not scheduled.

          {¶33} Receiving no answer, Appellant then called emergency services. Although

the trial court’s judgment entry specified that Appellant called 911, she testified that she

could not remember if she called 911 or the Sheriff’s Department. (Trial Tr., p. 614.)

Regardless, Sgt. Wes Crawford arrived and examined the Child. Sgt. Crawford, who is

not a medical provider, determined that the Child’s injury did not appear serious to him

but advised Appellant that she might want to have the Child medically examined.

          {¶34} Appellant testified that she sought the least invasive treatment possible, so

she took the Child to a local clinic called “MedExpress.” Chad Bauman (aka Chad

Bowman) advised Appellant to take the Child to the emergency room.                      This

recommendation came from a medical provider and constituted medical advice.

Inexplicably, the trial court’s judgment entry refers to Bauman as a friend of Appellant and

states that the two used to be co-workers. Neither of these assertions are supported by




Case No. 21 JE 0026
                                                                                     – 14 –


the record. There is nothing within this record to suggest that Appellant and Bauman

were even acquainted prior to this incident.

       {¶35} There is also nothing within the record to suggest that Appellant accused

Appellee of child abuse or that she even uttered that phrase to Bauman. The record

shows that she informed Bauman she had texted Appellee to ask what had happened

and he refused to respond. Again, the Child’s main injury was an abrasion on his neck

between two and one-half to three inches long. It is not unreasonable for a medical

provider to ask a parent how the Child received such an injury. Appellant’s assertion that

Appellee failed to respond to her is factually correct, as Appellee admits. Appellant cannot

be faulted for honestly providing information related to medical treatment, particularly as

it appears Appellee may have avoided this specific situation by simply explaining the

cause of the injury.

       {¶36} Appellant testified that in an effort not to overreact, she took the Child to

Mulrooney’s house instead of directly to the emergency room. Again, Mulrooney is

described by both parties as a well-respected former nurse. Mulrooney testified that the

abrasion caught her attention immediately, even before Appellant mentioned it. She

described her observations, stating the Child “had a red mark from -- around the base on

his neck (indicating). It was a red line around the base of his neck she was concerned –

and I think I at the time, I was concerned – about. I knew he had asthma.” (Trial Tr., p.

81.) She continued, “[a]nd I was worried about what was going on here (indicating). I

didn’t know about what happened around his neck.” (Trial Tr., pp. 81-82.) Mulrooney

continued “I don’t know what could have caused that. It almost looks like a ligature mark,

but it’s a red mark around his neck.” (Trial Tr., p. 87.) She stated on cross, “I was




Case No. 21 JE 0026
                                                                                      – 15 –


concerned about his asthma, not knowing what all this was, and did that trigger an asthma

attack that would trigger something a little more desperate down the line.” (Trial Tr., p.

86.)

       {¶37} Because of her concerns and Appellant’s reluctance to take the Child to the

emergency room, Mulrooney called her friend, Dr. Columbus. Again, Dr. Columbus is an

emergency room physician at Trinity Hospital. Dr. Columbus opined that the Child should

be transported to the emergency room. Hence, Appellant took the Child to emergency

based on medical advice.

       {¶38} At Trinity, resident Dr. Gillespie and supervising physician Dr. Nawrocki

examined the Child. Dr. Nawrocki testified that it was he who made the decision to

transfer the Child by ambulance to UPMC “due to concern for possible blunt vasculature.”

(Trial Tr., p. 433.) Dr. Nawrocki specifically denied that Appellant influenced his decision

in any way and insisted that his decision was based on the “potential for serious injury,

given the injury pattern, that was the reason they were referred.” (Trial Tr., p. 442.) He

further expressed his concern that “that’s just not an injury -- an accidental injury pattern

that I have ever seen or that I’ve heard of in a one-year-old.” (Trial Tr., p. 447.) In its

judgment entry, the trial court dismissed Dr. Nawrocki’s testimony as not credible. While

this determination is certainly within the purview of the trial court, the court apparently

makes the leap that Appellant should not have relied on the doctor’s medical advice, even

though the record is absent an indication that Appellant had reason to be aware she

should not rely on the advice of this medical professional.

       {¶39} At Dr. Nawrocki’s direction, the Child was taken by ambulance to UPMC.

She was also not permitted to take the Child herself and was not permitted to accompany




Case No. 21 JE 0026
                                                                                        – 16 –


the Child in the ambulance. While the trial court also criticized Appellant for allowing the

Child to be transported by ambulance, Appellee himself admitted that Appellant was

merely following medical advice. His counsel stated the following at the hearing:


       [Appellee’s counsel]: I will tell you, too -- I have to say, based on the

       evidence, I don’t think that the medical bills are unreasonable. Because I

       think that quack from Trinity caused it to be, so I don’t think the ambulance

       -- after hearing him, I don’t think it was her fault about the ambulance. So I

       think the medical bills are reasonable.


       Like he’ll -- he’s saying he even agrees with me. (Emphasis added.)


(Trial Tr., pp. 482-483.)

       {¶40} Again, none of the medical providers from UPMC testified. The medical

records were admitted into evidence. These contain a diagnosis of “superficial linear

abrasion across anterior neck.” (Plaintiff’s Exh. 10.)   The abrasion was roughly two to

three inches in length and 1mm deep. The Child also had two smaller red abrasions

underneath the main abrasion and abrasions to the knuckles.

       {¶41} UPMC made the decision to alert Jefferson County Children’s Services

(“Children’s Services”). Appellant testified that she called Children’s Services the next

morning after being informed by UPMC staff that their report would be submitted

overnight. UPMC documents indicate that a message had been left at the agency, which

was closed at that hour, concerning UPMC’s report. Appellant testified that she called

the agency to check the status because she was informed that she may be required to

call them.



Case No. 21 JE 0026
                                                                                       – 17 –


       {¶42} Dr. Baker, who performed psychological examinations of both parties,

testified regarding Appellant’s call to Children’s Services and opined that “[i]t’s certainly

the normal process that once the medical evaluation is done, and then if there’s some

conclusion that there’s some uncertainty about the nature or the cause of the

investigation, that that typically happens in that order.” (Trial Tr., p. 581.)

       {¶43} Although the trial court clearly holds Appellant responsible for the

investigation into possible abuse, the UPMC documents clearly state that “[s]ocial work

filed childline in Ohio based on injuries without explanation.”           (Emphasis added.)

(Plaintiff’s Exh. 10.)    Thus, it was not Appellant who triggered the child abuse

investigation.   Rather, the decision to report the abuse to Children’s Services was

prompted by concern from the Child’s medical providers as a result of the unusual

appearance of the abrasion and lack of an explanation of the cause of this injury. The

trial court clearly faults Appellant for following the advice of the medical providers and

suggests she “manipulated” the entire situation in order to cause an investigation into

possible child abuse. This record does not support such a conclusion, however.

       {¶44} In addition to dismissing the opinion of the attending physician as incredible,

the court also dismissed the testimony and opinions of Dr. Baker, the physician who

undertook psychological examinations of both Appellee and Appellant. Dr. Baker testified

that he did not see any benefit to changing the residential parent and stated his belief that

“I don’t think a specific custody arrangement would resolve that, even if -- unless one

parent had no custody whatsoever and didn’t see the child, which I don’t think would be

appropriate in this case.     So even if a parent had every-other weekend or some

modification such as that, there’s still ample opportunity for that conflict to occur.” (Trial




Case No. 21 JE 0026
                                                                                         – 18 –


Tr., pp. 534-535.) Dr. Baker emphasized his belief that the parties equally contributed to

the communication issues and animosity.

       {¶45} As to the specific incident at issue, Dr. Baker opined that Appellee’s

deliberate lack of communication caused an overreaction by Appellant.               Dr. Baker

provided testimony that, in hindsight, it appears that the injury was not serious and that it

was possible mother engaged in “overexaggeration.” (Trial Tr., p. 546.) However, he

clearly asserted that this opinion was based on the benefit of hindsight. He testified that

a medical evaluation of the Child “seemed like a reasonable thing to do if there was some

concern about, you know, further injury.” (Trial Tr., p. 578.) He also testified that the

multiple evaluations by various providers to whom Appellant was directed were not an

overreaction based on the circumstances and “[i]f she didn’t do it, that would be seen as

being irresponsible based on the doctor’s recommendation.” (Trial Tr., p. 579.)

       {¶46} Dr. Baker further opined that the parties’ conflict is centered on their differing

opinions regarding how best to raise the Child and that the parties do not necessarily hate

one other. He stated that both parties are guarded and provide limited information to one

another, but are equally capable of parenting the Child. He opined that Appellant is “just

tired of the constant legal battle.” (Trial Tr., p. 587.)

       {¶47} The court discounted Dr. Baker’s testimony, finding:


       [H]is conclusions were less than helpful given the entirety of the evidence

       in this matter. Although the Court appreciates that there are worse co-

       parenting relationships than the Parties here, it is not convinced of the [sic]

       Dr. Baker’s conclusions regarding custody. This Court, having more than

       just an hour contact with both Parties believes that the insidious, escalating



Case No. 21 JE 0026
                                                                                      – 19 –


       manipulative behavior by [Appellant] has a negative effect on the

       development of the healthy relationship of the child with both parents.

       Parental alienation does not occur in an all or nothing environment. The

       psychological manipulation and indoctrination of a child against the other

       parent may begin ever so subtly and increasingly permeate the relationship

       of the target parent.


(9/20/21 J.E., ¶ 32.)

       {¶48} This record reflects that the court’s decision is at odds with not only Dr.

Baker’s recommendation based on his psychological exams, but also that of the guardian

ad litem. The guardian ad litem likewise testified that the medical process continued to

escalate because of doctor’s orders rather than Appellant’s actions, and that Appellee’s

refusal to explain the injury “served to heighten the animosity” between the parties. (Trial

Tr., p. 154.) He opined that Appellant did not take the Child to the hospital with ill intent

towards Appellee. However, because Appellee and his family refused to explain an

“innocent” cause of the injury, this failure “served to heighten the animosity between

[Appellee] and [Appellant] and his family.” (1/25/21 Guardian Ad Litem Report, p. 3.)

       {¶49} The guardian ad litem noted that neither party trusts the other, and that the

significant amount of legal filings contribute to this distrust. He opined that both parties

were equally at fault in causing this environment of distrust and a change in custody would

not be productive. (1/25/21 Guardian Ad Litem Report.) He believed that both sides

would continue in their questionable behavior to one another regardless of who is named

the residential parent. He testified that his observations were similar to the previous

guardian ad litem, who was apparently appointed in the divorce proceedings. The fact



Case No. 21 JE 0026
                                                                                     – 20 –


that the recommendation of maintaining the status quo was made by both of the

professional witnesses, Dr. Baker and the guardian ad litem, is significant, but completely

rejected by the trial court.

       {¶50} Appellee attempts to argue that he missed three days of parental visitation

with the Child due to Appellant’s actions. It is important to review the timeline of events

when considering this argument. The abrasion was discovered by Appellant on Monday,

March 16, 2020. The Child’s medical treatment continued until the morning of Tuesday,

March 17, 2020 when UPMC released the Child.

       {¶51} Appellee claims he was entitled to visitation on Tuesday, March 17, 2020.

Appellee conceded that he does not ordinarily receive the Child on Tuesdays but

assumed he would this particular Tuesday because the daycare was closed and

Appellant was scheduled to work. Again, this was not Appellee’s scheduled day and

Appellant was not obligated to give him the Child. Also, Appellant testified at length that

UPMC did not release the Child until the early hours of Tuesday morning. Due to

exhaustion, Appellant chose to stay home with the Child that day. At some point that

morning, Appellant and Appellee texted and she informed him that he would not get the

Child that day due to the hour of the Child’s release and the lack of sleep. She chose to

stay home from work that day, so the fact that the daycare was closed is irrelevant.

       {¶52} It appears that Appellee was scheduled to visit with the Child on

Wednesday, March 18, 2020 but did not. Hence, he missed one day of visitation. The

record is unclear whether the custody agreement provided that Thursday, March 19, 2020

was Appellee’s day with the Child. However, he testified “and then Thursday was an

agreement between her and I that I was getting him on those Thursdays.” (Trial Tr., p.




Case No. 21 JE 0026
                                                                                      – 21 –


171.) It appears there was only an informal agreement between the parties and this was

not Appellee’s scheduled day with the Child pursuant to the custody agreement. On that

day, Appellee filed his ex parte motion and he received parenting time with the Child the

next day. Thus, while Appellant certainly did not intend to allow parenting time by

Appellee on advice of counsel until she received his explanation, she immediately

complied with the court’s order. (Trial Tr., p. 639.) The record supports that Appellee lost

only one of his scheduled days as provided by the court approved custody agreement.

       {¶53} Appellee makes much of the fact that he was subjected to an investigation

into possible child abuse by his peers which angered and embarrassed him. First and

foremost, we must emphasize that Appellant did not file any kind of child abuse complaint.

She did call the police once Appellee failed to answer her question about the cause of

the Child’s injury, but there is no evidence that she accused Appellee of abuse during this

encounter. Sgt. Crawford testified that he instructed Appellant to follow up with Det.

Jarvis. Children’s Services had explained she could call the Sheriff’s Department with

any questions, and it appears she did call the Department with a question. However,

there is no evidence that Appellant took any further actions with law enforcement and

there is no evidence that she even mentioned the possibility of abuse. Additionally, as

already discussed, it was UPMC who filed the report with Children’s Services, not

Appellant.

       {¶54} At oral argument, Appellee complained that Appellant’s actions also caused

him to be investigated by the Ohio Attorney General’s Office. However, the record reveals

that the matter was referred to the attorney general’s office only after the Jefferson County

Prosecutor’s Office deemed a potential conflict of interest existed and they decided to




Case No. 21 JE 0026
                                                                                      – 22 –


contact the attorney general. Appellant was not involved in any way with this decision.

Contrary to Appellee’s argument, the fact that the child abuse investigation reached the

level of the attorney general’s office does not constitute a changed circumstance.

       {¶55} Despite the fact that this incident of March 16, 2020 comprised the sole

basis for Appellee’s motion for a change in custody, the court relied on several other

incidents not relevant to this motion in reaching its decision. Additionally, it appears that

the trial court misremembered several facts that are in the record on which it heavily relied

in entering its judgment.

       {¶56} In paragraph eight of the trial court’s findings, the court noted Appellee’s

testimony that Appellant’s older child no longer speaks to his father due to Appellant’s

alleged alienation and expresses concern this will happen with Appellee’s child. First,

Appellee’s step-child’s relationship with his father is clearly irrelevant, here. And while

Appellant admitted that there were initially communication issues with her first husband,

her unrebutted testimony was that those issues have been resolved and they currently

co-parent the older child without issue. Any conflicting testimony from Appellee would

clearly be outside of his personal knowledge, as he provided no information leading to

the conclusion that he knew of the current status of the relationship between Appellant

and her first husband or of the relationship the first husband has with the former step-

child. We also note UPMC’s records revealed Appellant’s older child was with his father

in accordance with their custody agreement at the time of the hospital visit.

       {¶57} In paragraph ten, the court found Sgt. Crawford to be “quite credible” but

then inaccurately described his testimony. According to the court, Sgt. Crawford “testified

that he does not know [Appellee] well as they are on different schedules.” (9/20/21 J.E.,




Case No. 21 JE 0026
                                                                                    – 23 –


¶ 10.) Sgt. Crawford testified, however, “I would consider him a friend, as far as we’re

coworkers that get along. But outside of work, I don’t believe we’ve ever socialized.”

(Trial Tr., p. 13.) He also confirmed that he interacts with Appellee at work. While Sgt.

Crawford testified that he does not think he has socialized with Appellee, the description

provided by Sgt. Crawford in no way supports the court’s conclusion that the two men do

not know each other well or that they work different schedules. Sgt. Crawford did not

claim that he was on a different schedule than Appellee. In fact, the record demonstrates

that Appellee and Sgt. Crawford were both on shift on the day of the incident.

      {¶58} In paragraph eleven, the court stated that Appellant “knew [Chad] Bowman

personally and from her employment at Trinity. Mr. Bowman did not examine the child.”

(9/20/21 J.E., ¶ 11.) The record is completely devoid of any evidence to support any of

those conclusions.

      {¶59} In paragraph thirteen, the trial court stated that Appellant presented

“misleading information” and implied to various health care personnel that Appellee was

abusive to the Child. (9/20/21 J.E., ¶ 13.) This also is unsupported by the record. All of

the evidence supports that when Appellant arrived at each medical center, she informed

personnel that she did not know what caused the Child’s injury and that Appellee did not

respond to her text asking about the cause. While there is a note in UPMC’s records that

Appellant may have mentioned possible “strangulation,” this is not odd considering she

had earlier been advised that the marks resembled “ligature marks.” (Trial Tr., p. 87.)

There is nothing misleading about this statement and it accurately described Appellant’s

knowledge regarding a question certain to be asked by medical providers. The sole

evidence at trial on the issue of child abuse was that Appellant did state she believed




Case No. 21 JE 0026
                                                                                      – 24 –


Appellee was abusive to her during their marriage, but only in response to a specific

question asked by only one of the medical providers. She testified that she clarified this

abuse was not physical.

       {¶60} In paragraph thirty of the judgment entry, the court relied on an incident

where Appellee was upset that Appellant posted a photograph of the Child and her older

son in the bathtub covered with bubbles. The court stated that Appellee “told her to pull

it off the site, [and] she minimized his concerns. At hearing [Appellee] explained his

concerns as to how such pictures can be used by others for nefarious purposes. Instead

of acknowledging that maybe she just had not thought of that, she maligned [Appellee].”

(9/20/21 J.E., ¶ 30.)

       {¶61} Again, this incident is completely irrelevant to the issue in this case. Even

so, contrary to the court’s description of the event, Appellee testified at the hearing that

he did not discuss the bathtub photograph with Appellant. It is obvious that he could not

have asked her to delete it from her social media. He did not make such a request at the

hearing.   In testimony as to this matter at the custody hearing, when asked if he

communicated his concerns to Appellant he testified that he did not because he believed

that it would only spur an argument. Appellant’s counsel addressed Appellee’s failure to

raise the issue with her:


       Q Okay. If you are not concerned enough to report [the photograph to

       Appellant], what was the purpose of bringing it to the Court’s attention

       today?


       A To show that it’s questionable behavior.




Case No. 21 JE 0026
                                                                                      – 25 –


(Trial Tr., p. 344.) It is clear from this testimony Appellee was attempting in some fashion

to bolster his claim of a change in circumstance. It is equally clear this attempt should

have failed, since the event was irrelevant and certainly did not support any change in

circumstance.

       {¶62} In addition, the court considered its personal knowledge of Appellant’s

former employment as a news reporter and current employment at a hospital, construing

this to decide that her employment history provided Appellant with the knowledge and

connections to orchestrate false abuse claims against Appellee. “A judicially noticed fact

must be one not subject to reasonable dispute in that it is either (1) generally known within

the territorial jurisdiction of the trial court or (2) capable of accurate and ready

determination by resort to sources whose accuracy cannot reasonably be questioned.”

Evid.R. 201(B). “A judge may not take judicial notice of facts just because the judge has

personal knowledge of a fact.” Staffrey v. Smith, 7th Dist. Mahoning No. 09-MA-107,

2010-Ohio-1296, ¶ 38.

       {¶63} Reviewing this record, the discussion of Appellant’s employment history is

irrelevant and speculative. There is nothing within the record to suggest that Appellant

specifically covered abuse cases in her work as a news reporter. Even if she had, it is a

stretch to assume that this somehow provided her the knowledge or ability to orchestrate

a false abuse claim. We must note that this is particularly true when considering the court

properly ignored the fact that Appellee’s current employment as a police officer could also

be said to raise certain speculation in this matter.

       {¶64} In addition, the trial court considered Appellant’s employment in a hospital

setting. However, Appellant works in human relations and there is nothing within the




Case No. 21 JE 0026
                                                                                       – 26 –


record to suggest that she has any interaction in the medical treatment aspect of a

hospital. Any suggestion that she gleaned certain specific knowledge to cause her to

falsely imply abuse is complete speculation. Regardless, there is no evidence to suggest

that Appellant did anything other than follow medical advice in seeking treatment for the

Child.

         {¶65} We again state the obvious: the parties do not get along. While many,

many instances of disagreement between the parties were raised and discussed at

hearing in this matter, almost all of this testimony is irrelevant to the sole issue regarding

whether the incident that occurred on March 16, 2020 amounted to a change in

circumstance.      Clearly the animosity which exists is not any kind of change in

circumstance in this case.

         {¶66} In reviewing only the relevant evidence as to whether the incident beginning

March 16, 2020 constituted a change in circumstance for child custody purposes, this

record reflects that it did not. The Child was returned to Appellant from Appellee’s family

with a visible injury and in an unclean state. No explanation for the unusual appearance

of the marks on this very young child was given, though it was sought. It was completely

consistent with the parties’ past dealings that they failed to communicate and cooperate.

On review of the evidence, particularly the photograph of the Child’s injury and condition,

the record reflects it was more than reasonable for a parent to seek medical treatment

where the cause of that injury is unknown. While Appellee downplayed the injury as a

“mere scratch,” the photographs admitted as evidence could suggest otherwise.

Following examination, it became known that the injury was not serious, but there was no

way for Appellant to know this at the time she sought medical treatment.             Each of




Case No. 21 JE 0026
                                                                                    – 27 –


Appellant’s actions regarding the injury and the accompanying medical treatment appears

to be reasonable and based on medical advice, on which she reasonably relied and

followed. Unfortunately, because the parties do not cooperate the situation became more

complicated than necessary and ultimately involved an investigation by child welfare

authorities. While the trial court clearly believed this was Appellant’s goal, there is no

evidence that this was Appellant’s plan or intent, despite the conjecture in the record on

which the trial court relied. Even if the trial court found one of the treating doctor’s

testimony incredible, there is no evidence of record that Appellant should not have relied

on his advice. Most importantly, nothing in regard to the evidence surrounding this

incident reveals any change in the circumstances of these parties or their dealings with

one another regarding parenting. And again, this incident provided the sole basis for

Appellee’s motion seeking reallocation of parental rights.

      {¶67} We reiterate that the consensus opinion of all professional testimony is that

the current arrangement of the parties having essentially equal parenting time should

remain.    Appellant should remain as the custodial parent absent a change in

circumstance, which has not occurred. Hence, there is no need to address the best

interests of the Child. However, we remind the parties that at the heart of every custody

case is a consideration of a child’s best interests. While we understand and appreciate

how difficult matters involving parenting issues may be, continued contentious behavior

never serves any child’s best interests.

      {¶68} Based on the foregoing, Appellant’s first and second assignments of error

have merit and are sustained.




Case No. 21 JE 0026
                                                                                    – 28 –


                                       Conclusion

       {¶69} Appellant argues that each of the professional witnesses at the hearing

opined that the custody arrangement should not change based on the sole incident at

issue. Appellant also argues that the court improperly relied on outside knowledge that

was not presented at trial when rendering its decision in this matter. For the reasons

provided, Appellant’s arguments have merit and the judgment of the trial court is reversed

and judgment is entered in favor of Appellant.


Donofrio, P.J., concurs.

D’Apolito, J., concurs.




Case No. 21 JE 0026
[Cite as Cook v. Kramer, 2022-Ohio-3422.]




        For the reasons stated in the Opinion rendered herein, the assignments of error

are sustained and it is the final judgment and order of this Court that the judgment of the

Court of Common Pleas of Jefferson County, Ohio, is reversed. Judgment is hereby

entered in favor of Appellant. Costs to be taxed against the Appellee.

        A certified copy of this opinion and judgment entry shall constitute the mandate in

this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a

certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                       NOTICE TO COUNSEL

        This document constitutes a final judgment entry.